DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 02/27/2021.
Claims 1-20 are pending for consideration.
Specification
The disclosure is objected to because of the following informalities:	In paragraph 95 of the instant specification, the writing is incomplete:
    PNG
    media_image1.png
    251
    951
    media_image1.png
    Greyscale
	Appropriate correction is required.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 9 and 19, the claims recite limitation “the functional encryption key commitment” on lines 11, 8 and 9 respectively.  The limitation lacks antecedent basis because limitation “functional encryption key commitment” is not recited before.  According to the specification, “a cryptographic commitment” is an operation (such as paragraph 61 of the instant specification).  It is not the operation that is signed, but the output of it is signed (see para. 92 of the instant specification).	For the purpose of prior art examination, the limitation “the functional encryption key commitment” is interpreted as “the output of the committing of the functional encryption key”.	Regarding dependent claims 2-8, 10-15 and 17-20, the claims are rejected for the same reasons as that of the independent claims 1, 9 and 19.	Regarding claim 8, the claim recites “the simulated vector” in line 3.  The limitation lacks antecedent basis.  In line 1 of the claim, it recites “configured to simulate a vector of data values”.  That is saying it’s capable of performing the simulation.  The vector of data values is not yet simulated.  In line 2, it recites “perform a simulated function encryption operation”.  However, this performing of simulation depends on “simulated vector”, which is not yet simulated, and not clear simulated vector is the output of a simulation of the vector (which has gone through some simulation previously) or the vector itself.  According to the specification, para. 55, the simulation is not based on a simulated vector, but rather a vector of data that is used for simulation.	For the purpose of prior art examination, the limitation “the simulated vector” is interpreted as “the vector of data values”.	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Masny; Daniel Siegfried Werner et al. (US 20200259800 A1, hereinafter Masny) in view of Muhammad Naveed et al. (NPL U: “Controlled Functional Encryption”, dated 11/2014, downloaded from the Internet on 11/15/2022, pages 1-12, hereinafter Muhammad) and further in view of DECOUX; Eric (US 20220318346 A1, hereinafter Decoux).

Regarding claim 1, Masny teaches an apparatus comprising:
	a network interface ([0046] FIG. 1, secure communications between a client computing device 140 and a server computing device 180, the message flow diagram 100 may be used between any first computing device and any second computing device); and
	a processor configured to (¶132, a computer system including one or more processors)
		establish a communication channel between the network interface and a network interface of a sending system (¶46, fig. 1),		execute an oblivious transfer protocol between the sending system (¶54, a receiver device securely obtaining a cryptographic keys from a sender device using oblivious transfer, the sender device 204 may encrypt and send some or all of the cryptographic keys; [0060] FIG. 3 shows a message flow diagram of an example secure data exchange using an oblivious transfer, a sender device 204 having several cryptographic keys 310 and an encrypted program) and a receiving system via the established communication channel (¶54, a receiver device securely obtaining a cryptographic keys from a sender device using oblivious transfer), wherein the oblivious transfer protocol provides the receiving system with an encrypted  [program and key] based on a data vector of the receiving system and the sending system does not learn the data vector (¶54, oblivious transfer ; ¶56, if input value b is set to 0 then the sender device 204 may encrypt and send both the first key k.sub.0 and the second key k.sub.1, but the receiver device 202 will only be able to decrypt the first key k.sub.0 because the private key is generated by the receiver device 202 using the input value of b=0; ¶57, the receiver device 202 may use all or some of the values in the input value set to generate the multiple values sent to the sender device 204, the sender device 204 will not have knowledge of which of the multiple values corresponds to the input value b; ¶58, the receiver device 202 may only be able to decrypt one of the cryptographic keys 210. Specifically, only k.sub.b may be decrypted from the encrypted data 208 containing the cryptographic keys 210, and may require the use of input value b; ¶60, the receiver device, may receive both the cryptographic keys 310 and the encrypted program 320 in response; ¶61, The obtained decrypted data 312 may be used in accessing, evaluating, or executing an encrypted program 320; ¶62, The sender device 204 to receive the multiple values from the receiver device 202 and use these values to select one or more of the cryptographic keys 310 without knowledge by any participating parties as to which key has been selected, the receiver device 202 may only decrypt one of the pieces of encrypted data 308 to reveal one of the cryptographic keys; ¶64, receiver device (e.g., the client or server in FIG. 1) may use a random oracle to generate a number of unique values based on an input value, which may be one of a set of input values. The number of input values in the set may define the number of cryptographic keys 310 returned to the receiver device; [Examiner remark: since there are a number of cryptographic keys, corresponding to the number of input values, Masny teaches more than 1 bit of 0 or 1, and as a result, the input value is larger than 1 bit length.  This is consistent with the instant specification, ¶46, where the value represents a plural of 0 and 1, which is basic encoding of a computer, and the input represents a vector of 0 and 1]).	Although Masny teaches receiving of an encrypted program together with an encryption key value that can be executed to obtain output based on an input of the receiving system using oblivious transfer (¶51-¶58, ¶7, generating, using the private key and the cryptographic function, a key value that corresponds to input value b, receiving the encrypted program from the sender device, executing the encrypted program using the key value to obtain an encrypted output value), Masny does not explicitly mention the providing of the functional encryption key using oblivious transfer.	On the other hand, Muhammad teaches:	wherein the oblivious transfer protocol provides the receiving system with a functional encryption key based on a data vector of the receiving system and the sending system does not learn the data vector (page 3, bottom left, Constructing C-FE, (b) function hiding and oblivious transfer; page 4 §3 Preliminaries, Oblivious transfer; page 7, bottom left, if we require function hiding, the authority will need to transfer the correct labels corresponding to ƒ via oblivious-transfer, let πOT be a one-round oblivious transfer protocol where the first message is sent from chooser to sender and the second message from sender to chooser (for more details, see the paragraph ‘oblivious transfer’ in Section 3). Using these tools along with others, we present a formal construction of π in Figure 3. The two messages (from the client to the authority, and back) in the OT protocol are combined with key-request and key-generation algorithms, so that the syntax of C-FE is respected; see also page 4, §3 Preliminaries, Oblivious transfer, It is a two party protocol between a sender, who has two strings x0 and x1, and a chooser with choice bit b. While sender does not learn anything about the bit b (chooser’s security) in the protocol, chooser only learns the value of xb (sender’s security).  §4 Defining C-FE and figure 3 on the right column of page 7; top of page 7, the generator sends the k labels corresponding to x, without revealing whether each label orresponds to value 0 or 1, the message inside σ will also specify a random order for the 2 encrypted labels for each bit position; Muhammad page 6, §5.2, The client will receive (α ; σ) and when it wants to evaluate ƒ (x), it sends a key-request to the authority consisting of (ƒ; σ). The authority can recover λ by decrypting σ; engages in a one-round 2-party secure computation (using garbled circuits and a one-round OT protocol, for instance) to compute the following function F’. F’ takes α as input from the client and (ƒ; SK) as input from the authority, and outputs F(DecSK(α); ƒ); [Examiner remark: α is the cyphertext of x; see section 5.2 for the discussion of the general construction for more details]; see also Muhammad page 3, Constructing C-FE, and starting page 4, §5.1 Inner Product).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muhammad, which teaches using oblivious transfer to retrieve an functional encryption key, into the teaching of Masny who teaches using oblivious transfer to retrieve an encrypted program and an encryption key to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Muhammad’s teaching would help improve efficiency for performing encryption while preserving sensitive data for both sender and receiver by using oblivious transfer and encryption (Muhammad starting on the right column of page 8, §6.2, various benchmark, such as table 3). In addition, both references teach features that are directed to analogous art, such as, encryption using oblivious transfer and using a an encryption function to generate output.	Masny in view of Muhammad teaches the receiving of functional encryption key by the receiving system. Masny in view of Muhammad does not explicitly disclose: 	commit to the functional encryption key using a cryptographic commitment and sign the functional encryption key commitment with a digital key of the receiving system, and
	store the signed functional encryption key commitment to a blockchain.	On the other hand, Decoux teaches:	commit to a data block using a cryptographic commitment (¶16, calculating with a hash function programmed on the processing unit a hash value of the data block; ¶109, the hash value is calculated, it is clear that a bit length of that portion must sufficient for providing a good security level, any change, even of a single bit, in the argument of the hash function (i.e. any change in the graphical symbols or machine readable data on the support) will generate a different value of the hash; [Examiner remark: this is consistent with the instant specification, [0062] In the example embodiments, the commitment is a function (e.g., a ZKP) that accepts as input a value (e.g., the functional encryption key skv), and that outputs another value, also referred to herein as a commitment (Cskv) which hides the original value but also binds it in the sense that there cannot exist a different value that yields the same value (commitment)]) and sign the cryptographic commitment with a digital key (¶18, signing the calculated reference hash value with a signature private key, via the processing unit, to obtain a corresponding signed reference hash value, and storing, or further providing on the support, the signed reference hash value; ¶109, the signed reference hash value), and
	store the signed commitment to a blockchain (¶17, storing the calculated hash value as a reference hash value in a ledger; ¶18, signing the calculated reference hash value with a signature private key, via the processing unit, to obtain a corresponding signed reference hash value, and storing, or further providing on the support, the signed reference hash value; ¶109, the reference hash value H.sub.ref may be further signed with an encryption key, preferably a private key Pr.sub.k, (stored in a memory of the processing unit) to obtain a corresponding signed reference hash value S(H.sub.ref) and the signed reference hash value S(H.sub.ref) is stored (e.g. in a ledger like a database or a blockchain)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate Decoux’s teaching, which discloses the committing of data block, signing the data block and storing the signed commitment onto a blockchain, into the teachings of Masny in view of Muhammad, which teaches the receiving of functional encryption key by the receiving system, to apply Masny’s teaching with the functional encryption key at the receiver of the functional encryption key, to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as it would help protects the functional encryption against forgery because the combination of hashing, digital signature and blockchain would help keeping the data history unchanged via blockchain, making sure the hash is consistent with the original data and the digital signature provides non-repudiation information security (see Decoux abstract). Furthermore, combining Decoux’s teaching with Masny’s teaching is a simple substitution of the known element (digital data taught by Decoux) with functional encryption key) taught by Masny to be used in the known method disclosed by Decoux for protecting digital content from forgery to obtain predictable results, see MPEP 2143 (I)(B).

	Regarding claim 2, Masny in view of Muhammad and Decoux teaches the apparatus of claim 1, wherein the oblivious transfer protocol generates the functional encryption key based on a secret key of the sending system and does not provide the secret key to the receiving system (Masny ¶115-¶121; Masny fig. 8, step 802, generate a first private key, step 806, send first public key to a receiver device, step 814 send an encrypted program to the receiver device; [Examiner remark: the sender does not send the private key in step 802 to the receiver]; Muhammad page 4, §3, Oblivious transfer, It is a two party protocol between a sender, who has two strings x0 and x1, and a chooser with choice bit b. While sender does not learn anything about the bit b (chooser’s security) in the protocol, chooser only learns the value of xb (sender’s security); Muhammad page 7, bottom left column, The two messages (from the client to the authority, and back) in the OT protocol are combined with key-request and key-generation algorithms, so that the syntax of C-FE is respected; see also Muhammad page 6 §5.2).

	Regarding claim 3, Masny in view of Muhammad and Decoux teaches the apparatus of claim 1, wherein the data vector comprises an index of data values (Masny ¶55, the receiver device 202 may generate multiple values, i.e. pieces of data 206 using an input value b), and the oblivious transfer protocol generates a plurality of derived encryption keys based on a number of data values in the index (Masny ¶55, the size of the input set may be as large as the number of cryptographic keys 210 that may be generated by sender device), and selects the functional encryption key from the derived encryption keys based on data values included in the index (Masny ¶55, the actual value of input value b will determine which of the cryptographic keys 210 is decrypted by the receiver device 202. The input value b may thus correspond to one of the elements of set of cryptographic keys 210; Muhammad page 4, §3, Oblivious transfer, It is a two party protocol between a sender, who has two strings x0 and x1, and a chooser with choice bit b. While sender does not learn anything about the bit b (chooser’s security) in the protocol, chooser only learns the value of xb (sender’s security); Muhammad page 7, bottom left column, The two messages (from the client to the authority, and back) in the OT protocol are combined with key-request and key-generation algorithms, so that the syntax of C-FE is respected; see also Muhammad page 6 §5.2).	Regarding claims 9-11 and 16-18, the claims are rejected for the same reasons as that of claims 1-3, respectively, because they recite essentially the same limitations as that of claims 1-3, respectively.

Claims 4, 6, 12, 14 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Masny in view of Muhammad, Decoux and further in view of UDANI; Sanjay K. et al. (US 20150012631 A1, hereinafter Udani).
	Regarding claim 4, Masny in view of Muhammad and Decoux teaches the apparatus of claim 1, wherein the processor is further configured to receive a ciphertext from a data requestor (Muhammad page 5, left column, a data owner would run Enc and privately communicate the resulting ciphertext CT to all the clients), determine a [requested data] for the data requestor based on a product of the functional encryption key and the ciphertext (Muhammad page 6, §5.2, The client will receive (α ; σ) and when it wants to evaluate ƒ (x), it sends a key-request to the authority consisting of (ƒ; σ). The authority can recover λ by decrypting σ; engages in a one-round 2-party secure computation (using garbled circuits and a one-round OT protocol, for instance) to compute the following function F’. F’ takes α as input from the client and (ƒ; SK) as input from the authority, and outputs F(DecSK(α); ƒ); [Examiner remark: α is the cyphertext of x; see section 5.2 for the discussion of the general construction for more details]; see also Muhammad page 3, Constructing C-FE, and starting page 4, §5.1 Inner Product).
	Although the application of Masny in view of Muhammad and Decoux teaching onto fee estimation is merely a field of use, and does not cause any change to the algorithm or structure, and as a result, it is merely an intended, and does not have patentable weight, Masny in view of Muhammad and Decoux does not explicitly mention the requested data is a fee estimation.	On the other hand, Udani teaches:	request fee estimation (¶24, a user seeking estimates for a specific type of medical procedure, the secure estimation platform 103 may retrieve insurance information associated with the user from their insurance carrier, access electronic medical records pertaining to the user (e.g., a medical information bureau report), the secure estimation platform 103 anonymizes the data for the purpose maintaining anonymity of the user; ¶29, The estimates may include cost information regarding the service to be performed, availability information for indicating one or more dates/times for performance of the service, procedural details and the like; ¶31, based on the insurance information related to the user, the secure estimation platform 103 may recommend that a user consider an out-of-network specialist with a cost structure for a given service; ¶33, maintaining anonymity of the requesting user; ¶34, various encryption and anonymization techniques for particularly sensitive information; ¶52, retrieves personal information associated with the user and then anonymizes the personal information); and	return the fee estimation to the data requestor (¶62, a results interface 419 is rendered to the user, relative cost, the cost and availability information is generated based).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate Udani’s teaching, which discloses the request to retrieve fee estimation while using encryption technique to protect user private information, into the teachings of Masny in view of Muhammad and Decoux, which teaches an encryption technique for a request of data that protect sensitive data from both the sender and receiver, to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as it would help making the field of use (requesting fee estimation) that Udani teaches by using the security technique Masny in view of Muhammad and Decoux provide so to widen the implementation/deployment and usefulness of the encryption technique by adding more use cases to what Masny in view of Muhammad and Decoux described. One of ordinary skilled would also be motivated to incorporate Udani’s teaching because it is a simple substitution of one known element (data being requested) with another known element (fee estimation) using a known method (the encryption technique that Masny in view of Muhammad and Decoux teaches) to obtain predictable result, see also MPEP 2143(I)(B). Furthermore, both Udani and Masny in view of Muhammad and Decoux teaches analogous art, such as, using encryption to protect sensitive data.
	Regarding claim 6, Masny in view of Muhammad, Decoux and Udani teaches the apparatus of claim 4, wherein the ciphertext comprises a vector of data values of the data requestor which are encrypted with a public key of the sending system (Muhammad page 4, §4, (MPK, MSK) [Wingdings font/0xDF] Setup(1-k), CT [Wingdings font/0xDF] Enc(x; λ; MPK); Muhammad page 5, left column, the authority runs Setup first and publishes MPK (for the data owners). Instead of uploading (x; λ) to F, a data owner would run Enc; Muhammad page 6, §5.2 General construction, x ∈ X can be represented by k bits, the encryption algorithm used by the data owner takes (x; λ) and creates two ciphertexts (α; σ), obtained by encrypting (x; λ)).
	Regarding claims 12 and 19, the claims are rejected for the same reasons as that of claim 4, respectively, because they recite essentially the same limitations as that of claim 4, respectively.
	Regarding claim 14, the claim is rejected for the same reasons as that of claim 6, because it recites essentially the same limitations as that of claim 6.
Claims 5, 13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Masny in view of Muhammad, Decoux and further in view Udani and Westland; Duncan James et al. (US 11146399 B2, hereinafter Westland).
	Regarding claim 5, Masny in view of Muhammad, Decoux and Udani teaches the apparatus of claim 4.	Masny in view of Muhammad, Decoux and Udani teaches the fee estimation is generated with the functional encryption key including generating a signed commitment and storing the signed commitment on a blockchain network (see discussion of claim 1 above).	However, Masny in view of Muhammad, Decoux and Udani does not explicitly mention the following limitation that Westland teaches: a processor is further configured to generate a zero-knowledge proof (ZKP) that indicates a transaction is generated with the encryption key (Westland, column 1 lines 57-67 to column 2 lines 1-7, using an encryption key, data related to a transaction between a first party and a second party to generate an encrypted data, the transaction represented on a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN); encrypting the encryption key using a public key retrieved from the ZKP-enabled DLN to generate an encrypted encryption key, the public key associated with an auditor assigned to audit the transaction; and a self-executing code segment on the ZKP-enabled DLN a ZKP that the encryption key used to encrypt the data corresponds to the encryption key encrypted using the public key such that the encrypted encryption key and/or the encrypted data are available to the auditor after the ZKP is verified by the self-executing code segment; column 3 lines 10-27, the implementation of ZKPs in a DLN used by a pharmacy to facilitate the shipment of the drugs to patients may facilitate the concealment of a patient's sensitive information from other participants of the ZKP-enabled DLN or the public at large; see also fig. 1 and column 5 lines 33-67 to column 6 lines 1-27), and commit the ZKP to the blockchain (Westland, column 1 lines 57-67 to column 2 lines 1-7, providing to a self-executing code segment on the ZKP-enabled DLN a ZKP that the encryption key used to encrypt the data corresponds to the encryption key encrypted using the public key such that the encrypted encryption key and/or the encrypted data are available to the auditor after the ZKP is verified by the self-executing code segment; Westland column 12 lines 1-19, the auditee 110a, 110b may provide or publish the ZKP, the encrypted encryption key, the encrypted data and/or the additional input to the smart contract).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate Westland’s teaching, which discloses the use of zero knowledge proof of an encrypted encryption key and/or encrypted data that is committed onto blockchain, into the teachings of Masny in view of Muhammad and Decoux and Udani, which teaches the fee estimation is generated with the functional encryption key, to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as it would help making sure the integrity fee estimation by allowing the auditing of the fee estimation. Furthermore, both Westland and Masny in view of Muhammad and Decoux and Udani teaches analogous art, such as, using encryption to protect sensitive data. 	Regarding claims 13 and 20, the claims are rejected for the same reasons as that of claim 5, respectively, because they recite essentially the same limitations as that of claim 5, respectively.

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Masny in view of Muhammad, Decoux and further in view of Armstrong; Milson Todd (US 20160350679 A1, Armstrong).
	Regarding claim 7, Masny in view of Muhammad and Decoux teaches the apparatus of claim 1.	Although Masny in view of Muhammad and Decoux teaches the function hiding method using oblivious transfer and the data vector of the receiving system (Muhammad page 5, §5.1 Inner product, function ƒv-vector), which would help protect sensitive data of the receiving system, Masny in view of Muhammad and Decoux does not explicitly mention the data vector comprises sensitive fee values ([Examiner remark: the applying of data vector to hold sensitive data is merely an intended use and does not have patentable weight.  The fact that the data is sensitive does not change any structure or step recited in the claimed invention]).	On the other hand, Armstrong teaches a service quoted fee are proprietary data ([0042], calculate the premium fee to be quoted to the user; ¶43, current and historical pricing information regarding the user-selected event and team may represent proprietary data; [0048] Each computing device 404 may connect to a RDS website via associated web server 420 over a communication link such as a network connection; Connectivity may be established by a secure communication protocol).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate Armstrong’s teaching, which discloses a quoted fee as proprietary data, into the teachings of Masny in view of Muhammad and Decoux, which teaches the requesting of data with encryption method that protects both sender and receiver’s data, to result in the limitations of the claimed invention.	One of ordinary skilled would also be motivated to incorporate Armstrong’s teaching because it is a simple substitution of one known element (data being requested) with another known element (quoted fee that is proprietary) using a known method (the encryption technique that Masny in view of Muhammad and Decoux teaches) to obtain predictable result, see also MPEP 2143(I)(B). Furthermore, both Armstrong and Masny in view of Muhammad and Decoux teaches analogous art, such as, request and response via secured connection. 
	Regarding claim 15, the claim is rejected for the same reasons as that of claim 7, because it recites essentially the same limitations as that of claim 7.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Masny in view of Muhammad, Decoux and further in view of Shiomi, Kentaro et al. (US 20020083330 A1, hereinafter Shiomi).
	Regarding claim 8, Masny in view of Muhammad and Decoux teaches the apparatus of claim 1.	Although Masny in view of Muhammad and Decoux teaches a vector of data values for a data requestor, functional encryption operation, received functional encryption key and using simulation to validate the security of the system (see Muhammad bottom left of page 5, definition 4.2, simulation secure if for every adversary Adv in the real world who passively corrupts the authority; and Muhammad middle of page 6, left column, A simple simulator, combined with the CCA2 security of the encryption scheme can be used to prove the security), Masny in view of Muhammad and Decoux does not explicitly mention: wherein the processor is configured to simulate a vector of data values for a data requestor, and perform a simulated functional encryption operation on the simulated vector and the functional encryption key to determine whether the received functional encryption key is valid.	On the other hand, Shiomi teaches simulate a data with an encrypted circuit operation to determine the circuit operation is valid (¶10, the step of verifying a circuit operation for circuit design data encrypted together with a reference operation model, conducting simulation for the actual design data to obtain an actual output value, conducting simulation for the reference operation model to obtain an expected output value, and comparing the actual output value with the expected output value to output a comparison result; ¶12, a method for verifying includes the step of verifying encrypted circuit design data by simulation). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate Shiomi’s teaching, which discloses simulating of an encryption operation and comparing it with expected result to validate the operation of a circuit, into the teachings of Masny in view of Muhammad and Decoux, which teaches the use of a functional encryption key to output requested data, to result in the limitations of the claimed invention (by the substitution of circuit operation with functional encryption operation).	One of ordinary skilled would also be motivated to incorporate Armstrong’s teaching to ensure the received functional encryption key is valid and the sender of the functional encryption key is honest. Furthermore, both Shiomi and Masny in view of Muhammad and Decoux teaches analogous art, such as, encryption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11044107 B2 - authenticating the device without revealing new PUF values to any second party, for example using a cryptographic technique known as a garbled circuit.
US 20150033018 A1 - by using an oblivious transfer, the providing unit 52 can provide to the client 30 a subset of key chains corresponding to an inputted character while concealing from the client 30 the subsets of key chains other than those for the string inputted by the client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.H.H/
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497